Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18   Page 1 of 48 PageID 5




                     EXHIBIT A
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                         Page 2 of 48 PageID 6


                                           JV Ii oI - 4:;;. 'J..
                             BEFORE THE KAUFMAN COUNTY DISTRICT COURT

                                     Kaufman County Courthouse

                                           100 W. Mulberry                                                  :;i:         ,-i.-'"t;I
                                                                                  OJ
                                                                                  -<                                     ~r
                                                                                               c:,?:>       '""
                                                                                                            C).          C"'
                                                                                                                         ~,o
                                          Kaufman, TX 75142
                                                                                                 1.%'..
                                                                                                             .....
                                                                                                            ("')
                                                                                                                       -1::i:..,,
                                                                                                   Cl        N         ri~•     o
                                                                                 ~6'.1:           JC:
                                                                                                             N
                                                                                                                -0
                                                                                                                       xz:,:,
                                                                                                                       °r'"(")':rJ
                                                                                                                       v)Or'I
                                                                                                                ::&
County of Kaufman

                         )   SS:
                                                                                    ,,.,
                                                                                    t·-:T
                                                                                     ••. ,


                                                                                    -,:,
                                                                                       C:
                                                                                       .....
                                                                                                ~E?.
                                                                                                 ~-<
                                                                                                    J..,.
                                                                                                ~:::ir,1
                                                                                                                -..
                                                                                                                N
                                                                                                                c::)
                                                                                                                            CC".l
                                                                                                                             :;:o
                                                                                                                          . _pJ
                                                                                                                             ,<G
                                                                                       -<
State of Texas           )



DARIUS J PALMER

3017 Mill Creek Way

Forney, TX 75126

             Plaintiff



Vs                                             Case N o . - - - - - - - ' - - - - - - - - - ~
                                                                                                   •
                                                     JiJR'l'TRIAL DEF,IAPdDED ot!P,ll Cb~IM~ /)             f

 Nissan Finance - 8900 Freeport Parkway, Irving, TX 75063

     Attn: Resident Agent/Registered Agent and Business Owner Personally,

 NMAC - P.0. l',c,v. 660577 Dallas, TX 75266-0577

     Attn: Resident Agent/Registered Agent and Business Owner Personally,

 EXPERIAN CORP. - PO BOX 2002 ALLEN, TX 75013

     Attn: Resident Agent/Registered Agent and Business Owner Personally,

 EQUIFAX - PO BOX 740256 ATLANTA, GA 30374

     Attn: Resident Agent/Registered Agent and Business Owner Personally,

 TRANSUNION - PO BOX 34012 CHESTER, PA 19022

     Attn: Resident Agent/Registered Agent and Business Owner Personally,
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                          Page 3 of 48 PageID 7



INNOVIS DATA SOLUTIONS - PO BOX 1640 PITTSBURGH, PA 1S230-1640

 Attn: Resident Agent/Registered Agent and Business Owner Personally,

ANONYMOUS ATTORNEY 1- LOCAL ADDRESS PRESENTLY UNKNOWN

ANONYMOUS BUSINESSES CLAIMING TO BE CREDITORS- LOCAL DEBT COLLECTION ATTORNEY ADDRESS
UNKNOWN Notice Care of Transunion PO BOX 34012 Chester, PA 19022

  Attn: Resident Agent/Registered Agent and Business Owner Personally,

All Jointly and severally together with their Insurances/Insurers by, through, and in their name

             Defendant(s)




                                           000000000000000

           COMPLAINT FOR INJUNCTIVE, DECLARATORY, AND OTHER WARRANTED RELIEF

                                           000000000000000



       COMES NOW, the Plaintiff(s) DARIUS J PALMER and sues the Defendant DEBT COLLECTOR and
CONSUMER CREDIT REPORTING BUSINESSES, jointly, and states as follows:          A. Introduction,



                 i.       May it please the court. This is a pre-suit activities and 'self-help/private
                          administrative processes'/action intended to REVIEW THE TRANSACTIONS AND
                           INQUIRE INTO THE RECORDS APPERTAINING TO OBTAIN DECLARATION OF THE
                          RIGHTS, DUTIES, AND LEGAL RELATIONS OF THE
PARTIES INVOLVED in a CREDIT REPORTING EVENT AND CREDITOR-DEBTOR TRANSACTION where
Plaintiff has notified the Defendants to cease and desist unless certain foundational documents to verify
and validate the existence of enforcement and collection authority and other matters precedent to
collections and claims of default AND HOPEFULLY TO THEN GAIN THE RELEASE OF ALL LIENS AND
ENCUMBRANCES ON TITLE AND ADVERSE REMARKS, AND FOR DAMAGES - IF ANY - [HYBRID COMBINED
COMMON LAW, DECLARATORY RELIEF, FAIR CREDIT REPORTING ACT AS IMPLEMENTED AS STATE LAW
AND CONSUMER PROTECTIONS, STATE FAIR DEBT COLLECTION LAW, AND CONSUMER PROTECTION
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                          Page 4 of 48 PageID 8



LAWS PRE-SUIT ACTIVITIES AND 'SELF-HELP/PRIVATE ADMINISTRATIVE PROCESSES'].              See Exhibit A
Incorporated fully herein by reference (A~stract excerpt, full copy will be exhibited and entered into
evidence or provided to be inspected by the court upon instruction and further proceedings).




                 Ii.    Comes now Plaintiff, in good faith and Honor, Pro Se Consumer pursuant to the
                        Common law, Debt Collection Practices Laws, and Consumer Protection laws of
                        this state, etc. in this Complaint AND ASKS A PRELIMINARY INJUNCTION
                        BARRING THE CREDIT REPORTING BUSINESSES NAMED FROM REPORTING THE
                        NEGATIVE
                 INFORMATION THAT IS CHALLENGED HEREIN AND BY THIS PRE-SUIT ACTIVITIES AND
                 'SELF-HELP/PRIVATE ADMINISTRATIVE PROCESSES' UNTIL AND UNLESS THE 3•o PARTY
                 REPORTER (NISSAN) CAN PRODUCE AND EXPLAIN THEIR STANDING AND AUTHORITY
                 AND BY WHICH THEY GAVE THE CREDIT REPORTING BUSINESSES AUTHORITY TO
                 NEGATIVELY REPORT AND TO UPHOLD THAT REPORT AGAINST CHALLENGE MADE
                 TIMELY AND IN WRITING BY PLAINTIFF.



                 111.   In the interim Plaintiffs credit score is negatively effected and the honorable
                 nature of the Plaintiff is brought into question publicly to any who would inquire and
                 claim to have the proper credentials to do so whether they do or not, AND PLAINTIFF IS
                 PREVENTED FROM DOING ANYTHING WITH HIS VEHICLE REGARDING TITLE as the
                 Finance Company named in suit will not release its claim of lien and will not stop
                 claiming an interest in it as collateral regarding a loan which they have no original note
                 or promise for and which it is believed that when they securitized it they pledged
                 under federal laws that all parties obligated under the original instruments - if any
                 existed - were released. Further it is believed that tax records will and do show that
                 the matters of any outstanding obligation are either or both resolved or not due to the
                 parties claiming a right of lien against the property as collateral. Either conditions are
                 sufficient grounds for this court to order the claim of lien and any recorded lien
                 clouding the title to be released and/or voided and any claim of debt related voided as
                 well anywhere it appears. That is what Plaintiff seeks in this suit temporarily and
                 permanently.




                 iv.    Negative effects are extreme, ongoing, and cause Plaintiff emotional anguish,
                        embarrassment, loss of contracts, and limitations on work that one can do,
                        clearances that one can obtain, government contracts that one can fulfill, and
                        without emergency and hurried preliminary injunction permanent harm and
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                        Page 5 of 48 PageID 9



                    injury will be visited upon and borne by the Plaintiff because every inquiry
                    causes his score to drop but unfavorable information is constantly reported
                    which is not verified by the means spelled out by the law strictly. See Exhibit.




B.   Case/Claims.

     1.     PlAINTIFF Prose Debtor first party claimant and consumer DARIUS J PALMER ("Plaintiff
            1") has a domicile in this state and has all rights of citizens here and equivalent to
            private citizen consumers here.

     2,     DEFENDANT EXPERIAN is a professional corporation, and a resident of the State and
            County that they are listed at in this pre-suit activities and 'self-help/private
            administrative processes' (a different state), and is a debt collector within the meaning
            of 15 U.S.C. §1692a{6) AND DOUBLES AS A CONSUMER CREDIT REPORTING BUSINESS in
            operations and as applied through state laws embodying and implementing for local
            consumer protection.

     3.     DEFENDANT EQUIFAX is a professional corporation, and a resident of the State and
            County that they are listed at in this pre-suit activities and 'self-help/private
            administrative processes' (a different state), and is a debt collector within the meaning
            of 15 U.S.C. §1692a(6) AND DOUBLES AS A CONSUMER CREDIT REPORTING BUSINESS in
            operations and as applied through st.ate laws embodying and implementing for local
            consumer protection.

     4.     DEFENDANT TRANSUNJON is a professional corporation, and a resident of the State and
            County that they are listed at in this pre-suit activities and 'self-help/private
             administrative processes' (a different state}, and Is a debt collector within the meaning
             of lS U.S.C. §1692a(6) AND DOUBLES AS A CONSUMER CREDIT REPORTING BUSINESS in
             operations and as applied through state laws embodying and implementing for local
             consumer protection.

     5.      DEFENDANT INNOVIS .is a professional corporation, and a resident of the State and
             County that they are listed at in this pre-suit activities and 'self-help/private
             administrative processes' (a different state), and is a debt collector within the meaning
             of 15 U.S.C. §1692a(6) AND DOUBLES AS A CONSUMER CREDIT REPORTING BUSINESS in
             operations and as applied through state laws embodying and implementing for local
             consumer protection.

     6.      EACH OF THESE DEFENDANTS LISTED ABOVE HAS AND MAINTAINS A LEGAL
      DEPARTMENT THAT DOES BUSINESS BY AND THROUGH CONTRACTS AND CONTACTS WITH
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                           Page 6 of 48 PageID 10



         LEGAL STAFF AND PROFESSIONALS IN THIS COUNTY AS NEEDED AND IN THE VARIOUS
         CREDITORS BUSINESSES LEGAL DEPARTMENTS AND EVERY STEP THEY MAKE IN FURTHERANCE
         OF ANOTHERS ATTEMPT TO COLLECT A DEBT IS AN ATTEMPT TO COLLECT A DEBT THE LAWS
         STATE. They were each contacted and provided a copy of the Consumer Credit Reporting
         businesses record/report and asked to correct their harmful and derogatory information. Each
         has not done so and yet the creditors, also contacted, have not opposed with them or Plaintiff
         which seems to trigger an obligation to redact or delete or amend the negative information.

        7,       DEFENDANT Anonymous Lawyer 1 will now be representing the Company 'EXPERIAN,
                 EQUIFAX, TRANSUNION, •INNOVIS AND THE CREDITOR(S) REPORTING ADVERSE
                 INFORMATION AND NOT AUTHORIZING REMOVAL, ALLJOINTLY AND INTERCHANGEBLY'
                 in this pre-suit activities and 'self-help/private administrative processes' and any
                 counterclaim ("lawyer 1") is an attorney ficensed to practice law in this state and is a
                 debt collector within the meaning of 15 U.S.C. §1692a(6) and as applied and
                 implemented through state laws for local consumer protection.

        8.       Lawyer 1 is believed to be an agent and agency of 'EXPERIAN, EQUIFAX, TRANSUNION,

INNOVIS AND THE CREDITOR(S) REPORTING ADVERSE INFORMATION AND NOT AUTHORIZING
REMOVAL, ALL JOINTLY AND INTERCHANGEBLY' by contract and their submissions on their behalf to the
court will violate Duty of Candor, Rule 11, FDCPA, FCRA, in violation of state laws upheld for local
consumer protection and is both misleading and false as explained above wherein anything other than
what Plaintiff is asserting is stated to be truth. See Exhibit.

        9.       ANONYMOUS BUSINESS CLAIMING TO BE CREDITOR is believed to be an agent and
                 agency of 'EXPERIAN, EQUIFAX, TRANSUNION, INNOVIS AND THE CREDITOR(S)
                 REPORTING ADVERSE INFORMATION AND NOT AUTHORIZING REMOVAL, ALLJOINTLY
                 AND

INTERCHANGEBLY' and vice versa by contract and their joint and/or several submissions on their behalf
to the court will violate Duty of Candor, Rule 11, FDCPA, FCRA, in violation of state laws upheld for local
consumer protection and is both misleading and false as explained above wherein anything other than
what Plaintiff is asserting is stated to be truth. See Exhibit.

        10.      Plaintiff has seen, and personally verified, the fact that every one and All of the
                 DEFENDANTS have and maintain records naming the Undersigned, or soon will by
                 agency and are thusly doing business with and regarding a resident and citizen of this
                 state (PRABHAKAR), and are ins1,1red for liability arising from transactions and pre-suit
                 activities and 'selfhelp/private administrative processes such as the instant one as far as
                 DARIUS J PALMER can tell and is aware.

        11.      The law states that DARIUS J PALMER may and should verify who he owes as due
                 diligence whenever perf,;rmance or payment are demanded of him and here he has
                 done so with Nissan Finance Company named in suit and they have not and will not
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                         Page 7 of 48 PageID 11



               produce the Original instrument creating the liability claimed, nor will they show the
               Plaintiff tax/accounting documents regarding any amounts they claimed as generated,
               financed, or profited, and generally speaking they just want to demand payments but
               have neither note nor promise nor both together upon which to stand or from which to
               claim collateral attachable or pledged to them whereas a RELEASE OF LIEN AND
               CORRECTION OF TITLE RECORDS was asked to date and they have refused or have
               lodged such records but have not yet notified the proper parties of the release or their
                lack of interest in any collateral (namely DARIUS J PALMERS car) ..

        12.     DARIUS J PALMER took measures to do such due diligence and the alleged creditors and
        'EXPERIAN, EQUIFAX, TRANSUNION, INNOVIS AND THE CREDITOR(S) REPORTING ADVERSE
        INFORMATION AND NOT AUTHORIZING REMOVAL, ALLJOINTLY AND INTERCHANGEBLY'
        defendant has not only failed and refused to respond,or comply but has initiated immediate
        pre-suit activities and 'self-help/private administrative processes' where a challenge to their
        business records, accounting, and collection practices stands currently unanswered at all.

        13.     There is no certification that 'EXPERIAN, EQUIFAX, TRANSUNION, INNOVIS AND THE
        CREDITOR(S) REPORTING ADVERSE INFORMATION AND NOT AUTHORIZING REMOVAL, ALL
        JOINTLY AND INTERCHANGEBLY' has or maintains possession of the Contract or Commercial
        Agreement anywhere and so it is presumed that they do not by the PLAINTIFF DARIUS J
         PALMER.

        14.     On information and belief 'EXPERIAN, EQUIFAX, TRANSUNION, INNOVIS AND THE

CREDITOR(S) REPORTING ADVERSE INFORMATION AND NOT AUTHORIZING REMOVAL, ALLJOINTLY AND
INTERCHANGEBLY' does not have nor maintain the original contract or commercial agreement, sold it,
certified a Default and collected from insurances regarding the matters but the default was false, and
they are now bringing action against DARIUS J PALMER for the sole and improper purpo~es of
maintaining appearance of value on the face of their records regarding claims of debt without
 maintaining the actual ownership thereof or existence thereof.



        15.     DARIUS J PALMER asked that the alleged Creditor 'EXPERIAN, EQUIFAX, TRANSUNION,
                INNOVIS AND THE CREDITOR(S) REPORTING ADVERSE INFORMATION AND NOT
                AUTHORIZING REMOVAL, ALLJOINTLY AND INTERCHANGEBLY' produce and exhibit the
                original instruments or have the one reporting it to them produce them as verification
                of a commercial and contractual relationship with Plaintiff and all that they showed was
                unilaterally amended forgeries that seem worded to trade, sell, or otherwise reassign
                the paper to another who no longer has it, who is not demanding anything of Plaintiff
                and who is not reporting any information against the Plaintiff, and who is not present in
                the pre-suit activities and 'self-help/private administrative processes' nor any pre-suit
                 activities and 'self-help/private administrative processes' that
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                        Page 8 of 48 PageID 12



      'EXPERIAN, EQUIFAX, TRANSUNION, INNOVIS AND THE CREDITOR(S) REPORTING ADVERSE
      INFORMATION AND NOT AUTHORIZING REMOVAL, ALLJOINTLY AND INTERCHANGEBLY' filed to
      date.



      16.     The right to see it and inspect the obligation by strictest evidence is not waived neither
              according to the definitions in the forged contract that 'EXPERIAN, EQUIFAX,
              TRANSUNION, INNOVIS AND THE CREDITOR($) REPORTING ADVERSE INFORMATION
              AND NOT AUTHORIZING REMOVAL, ALLJOINTLY AND INTERCHANGEBLY' is representing
              to be the agreement between the parties nor actually and the other side is not claiming
              that to be the case.



      17.     The laws applicable in this state assert a substantive right of the PLAINTIFF DARIUS J
              PALMER to, without any dishonor, accept unconditionally and promise to pay or
              perform according to a contract or commercial agreement upon exhibition and/or
              presentment of the original contract or commercial agreement.




      18.     The laws applicable in this state and to this pre-suit activities and 'self-help/private
              administrative processes' also state that upon a written demand to the demanding
              creditor timely made seeking and stating the exercise of the right to presentment
              and/or exhibition of the original contract or commercial agreement the would-be
              debtor has no further obligations and any liability is suspended until and unless the
              creditor complies.



      19.     Plaintiff asks that the court permit, and hereby preserves her right, that as identities
              become known and other parties necessary to be named in suit are revealed that he be
               permitted leave to amend



      20.     The PLAINTIFF DARIUS J PALMER is a consumer within the meaning of the law and its
              protections of certain acts and activities and against certain predatory and threatening
               conduct acts by creditors and debt collectors.

      21.      The laws seem to indicate that failure to present or exhibit, whilst still demanding
               payment and engaging in collection activities, and doing things such as filing pre-suit
               activities and 'selfhelp/private administrative processes', are a violation of the states
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                       Page 9 of 48 PageID 13



             consumer protections laws, debt collector behavioral controls locally, and the states fair
             debt collection practices laws.

      22.    The laws further suggest that where the claims that the notice ot acceptance anc.
             seeking presentment and exhibition constitute are received and the Creditor does not
             intend to comply it is customary that the liability insurers claims processors are notified
             where an intent to sue absent compliance is included in the notice from the alleged
             debtor as it was in this instant case.

      23.    DARIUS J PALMER believes that, and accuses that, the 'EXPERIAN, EQUIFAX,
             TRANSUNION,
      INNOVIS AND THE CREDITOR($) REPORTING ADVERSE INFORMATION AND NOT AUTHORIZING
      REMOVAL, ALLJOINTLY AND INTERCHANGEBLY' Defendants and the Lawyer 1 Defendant
      representing them in their pre-pre-suit activities and 'self-help/private administrative processes'
      activities and 'self-help/private administrative processes' against DARIUS J PALMER who are
      inextricably intertwined and one another agents in the endeavor and pre-suit activities and
      'self-help/private administrative processes' against DARIUS J PALMER have both jointly and
      severally acted in concert to circumvent the intent of the laws cited herein without violating the
      wording of the law by instituting pre-suit activities and 'self-help/private administrative
      processes' to get around the defects in their ownership, enforcement authority allegations, and
      standing to collect or enforce anything.

      24.     The Attorney Is believed to have violated his duty of candor, ethics considerations, and
              insurance pledges as to his professionalism in representing the DEFENDANT 'EXPERIAN,
      EQUIFAX, TRANSUNION, INNOVIS AND THE CREDITOR($) REPORTING ADVERSE INFORMATION
      AND NOT AUTHORIZING REMOVAL, ALLJOINTLY AND INTERCHANGEBLY' and having done so it

      is f)resumed that they acted knowingly and intentionally because they had a duty to do
      reasonable inquiry and to see that what he (attorney speaking and assisting the Defendants
      jointly and/or severally) signs his name to is reasonably supported by fact and proof. See Civil
      Rule 11.

      25.     DARIUS J PALMER is forced to expend funds to defend pre-suit activities and 'self-
              help/private administrative processes', forced to sue to insf)ect, audit, and correct the
              necessary business records, has been harmed in his credit score and creditworthiness,
              and adverse decisions are being made against him daily now as a result of the false and
                 misleading allegations, records, and enforcement behavior of 'EXPERIAN, EQUIFAX,
                 TRANSUNION, INNOVIS AND THE CREDITOR($) REPORTING ADVERSE INFORMATION
                 AND NOT AUTHORIZING REMOVAL, ALLJOINTLY AND INTERCHANGEBLY' and their
                 attorney LAWYER 1.

       26.       WHEREFORE, DARIUS J PALMER claims these things and asks for appropriate and
                 warranted relief as follows:
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                          Page 10 of 48 PageID 14



        a.      TRO Temporary Restraining order enjoining any further collection and/or reporting

activities by 'EXPERIAN, EQUIFAX, TRANSUNION, INNOVIS AND THE CREDITOR(S) REPORTING ADVERSE
INFORMATION' of any creditor(s) who do not interplead their claims into this case and prevail in them
or any for them and regarding any claims of lien and interest in title by Nissan Finance Persons;

        b.       Review the transactions; original documentation, and allegations, review and inspect
                the

records of the DEFENDANTs and give declaration of the rights, duties, and legal re lotions of the parties
to these opposing interests and pre-suit activities and 'self-help/private administrative processes';

        c.       $7,500.00 Judgement against 'EXPERIAN, EQUIFAX, TRANSUNION, INNOVIS AND THE

CREDITOR(S} REPORTING ADVERSE INFORMATION AND NOT AUTHORIZING REMOVAL. ALL

SEVERALLY AND INTERCHANGEBLY';

        d.       TRO against Nissan Finance Persons

        e.       $2,500.00 Judgment against the Lawyer Debt Collector for 'EXPERIAN, EQUIFAX,,

TRANSUNION, INNOVIS AND THE CREDITOR($) REPORTING ADVERSE INFORMATION AND

NOT AUTHORIZING REMOVAL, ALLJOINTLY AND INTERCHANGEBLY'

         e ... Grant such other further appropriate and warranted relief favorable to the PLAINTIFF DARIUS
 J PALMERS cause under the totality of the circumstances.

   All set forth herein is stated and affirmed as true, correct, and complete and verified by the affidavit
 of truth in support below AND BACKED BY PROOF ANNEXED AND STRICT PROOFS AVAILABLE FOR
 INSPECTION IN CAMERA UPON REQUEST AND AT THE EARLIEST OPPORTUNITY.




 B y : ~ ~L.S./SEAL)                                      DATE,   to/ I~/ 1J
 Mr. DARIUSJ PALMER

 39515 FOREMAN ROAD

 POLSON, MONTANA 59860
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                         Page 11 of 48 PageID 15




 *****Affidavit of Truth in Verification*****



 I, Mr. DARIUS J PALMER, The Undersigned, do hereby state and affirm as follows under penalty of
 perjury under the laws of this state, nation, and locale 28 USC 1746.



                 1.      I am over age 18 and competent to state these facts and to contract.



                 2.      I have personal first-hand knowledge of all facts set forth herein and above.




                 3.      All set forth herein and above is sworn true, correct, complete, and is not set
                         forth for any improper purpose.


                 4.      If called to restate any fact set forth herein or above I would do so verbatim
                         before any and under inspection.




                 5.      I am a victim and witness as to all stated.



                 6.      Any copies annexed are true and correct copies (Abstract form, the originals will
                         be displayed in open court for inspection and submitted into evidence} from my
                         official records on what the other side received of the matters which records
                         closed without the other sides giving the lawful process required or finalizing
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                      Page 12 of 48 PageID 16



                     matters with final determinations based on legally required steps being taken
                     first and their records will show this.



              7.     The accounting above Is accurate to the best of my knowledge, information, aml
                     belief and based on the information available to me the appraisal is
                     appropriate.




              8.     I have never seen any proof or evidence that is contrary to the facts that I have
                     set forth and I do not believe any such contrary facts, proof, or evidence exists
                     whereas if it does or any asserts that it does I would demand the strictest proofs
                     produced in open court for inspection by me personally and examination before
                     this court absent which no such contrary facts, proof, or evidence is shown to
                     exist.



              9.     The law has stated that nothing more than affidavits are necessary to make the
                     prima facie case, nor more than affidavits are needed to shift the burden of
                     proof and to rebut rebuttable presumptions requiring proof to be produced and
                     'best evidence' may be required.




               10.   These facts are presented in Good Faith and Honor and further I say not.




Sworn and Signed:
                                                                             1


                                                      dated _ _    10tl/rk_      _ _ __




                                                                    .   ------- -- - - - - - - - - - - - - - -
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                        Page 13 of 48 PageID 17



PROOF OF SERVICE:



  TRUE AND CORRECT COPY FORWARDED TO ALL IN AND OF INTEREST AT THEIR ADDRESS IN THIS SUIT
FOR SERVICE OF DOCUMENTS AND LEGAL PAPERS UPON THEM. DONE BY USPS FCM POSTAGE PREPAID
THIS DATE, 10/16/2018, BY PLACING IN THE U.S. POSTAL SYSTEM. It is asked that if allowed in these
courts that the Accused waive service of summons upon them by notifying the Plaintiff and court in
writing that they ':Naive within 21 days of mailing of this notification. otherwise summons will be served
and the costs and expense of such will be sought at the close of proceedings.

 Kaufman County Courthouse
 100 W. Mulberry
 Kaufman, TX 75142

 Done under penalty of perjury under the laws of this state and 28 USC 1746.



                                                    • Mr. DARIUS J PALMER




 EXHIBIT A
 CREDIT DISPARAGEMENT WARNING NOTICE- CEASE AND DESIST NOTICE (FINAL DEMAND)

 (NOTICE OF INTENT TO SUE AND NOTICE OF CLAIM)

 VIA USPS CERTIFIED MAIL RRR 10/12/2018

 AND BY NEXT DAY TRACKED MAIL& FED EX. ACCOUNTABLE MEANS



 From:

 DARIUS J PALMER
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                         Page 14 of 48 PageID 18



3017 Mill Creek Way

Forney, TX 75126



TO:

 Nissan Finance - 8900 Freeport Parkway, Irving, TX 75063

 NMAC - P.O. Box 660577 Dallas, TX 75266-0577

 EXPERIAN CORP. - PO BOX 2002 ALLEN, TX 75013

 EQUIFAX - PO BOX 740256 ATLANTA, GA 30374

 TRANSUNION - PO BOX 34012 CHESTER, PA 19022

 INNOVIS DATA SOLUTIONS-PO BOX 1640 PITTSBURGH, PA 15230-1640

 CREDIT KARMA- 760 MARKET ST., SAN FRANCISCO, CA 94102

 DUNN AND BRAD STREET

 (At Corp. HQ Address as Direct Notice and Notice of falsification of Assets and Accounts Receivables)



 ATTENTION ENTITY PERSONALLY VIA PRINCIPIAL OFFICERS/BUSINESS OWNERS PERSONALLY


 RE: ERRONEOUS BUSINESS RECORDS HAD AND MAINTAINED RELIED UPON FOR ADVERSE DECISIONS ...

 All adverse records, negative reports, and specifically credit accounts identified as: Model: 2016 NISSAN
 SENTRA VIN: 3N1AB7AP6GL670509 Original Amount Finance claimed: $24,186.66




 Dear Sir(s),



      This is notice to You and by and through you to all for whom you act as agent and principal and
 notice to principal is intended as notice to every agent, servant, workman, and privy with regards
 hereto. Any reference to one of you herein includes each of you Jointly and severally. I contacted a
 specialist that I knew through friends and SEC investigators that I am friendly with to do me a favor and
 see if they could forensically come up with some understanding and explanation. They suggested to me
 that there were indications that the contracts underlying the obligations reporting as negative reports
 and history on my credit reports - if any existed at all - had been securitized by the creditors possibly
 for CUSIP and STRIPS registrations. The list of negative accounts, inquiries, and comments that I refer to
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                         Page 15 of 48 PageID 19



are annexed and listed in your respective databases. I likewise challenge every other negative report
for the same reasons and as to any soft and hard inquiries I have not authorized any within the last 8
 months and ask that they be removed. Note the guarantor for payment and collection notice that ends
 this notice.

   Regarding the above companies REPORTING ON MY CREDIT (Nissan Finance) I say to you and them
 that I do not protest and it is my every intent to honor any agreements. I unconditionally promise to
 settle this matter and pay or accept whatever you may present as an original from the Originator of and
 holder of the actual agreement (promise and note) that I tendered. There is no doubt that if we entered
 an agreement for payment and/or specific performance allowing assertion of demands to me that it
 carries with it certain rights and duties for the HOLDER on both sides of the fence. But it being a
 promise and note, the forensic accounting friend suggested that I need to find out who is acting against
 me and authorizing enforcement where I had spoken to the originators of the alleged debt contract and
 we had what I thought was an understanding that would have evaded the perception of a default and
 which would have likely avoided the perception of a default on promise, note, or whatever. I've looked
 into the Truth in Lending requirements (Reg Z) and state law under Reg. D (blue sky trading exceptions)
 and this securitization process does not seem to be possible without express disclosure to me and
 agreement by me due to the alterations to the original promise and note which I did not expressly
 authorize and which were not disclosed either. And even with that, I would have been and am - if
 securitization occurred - entitled to an offset or dividend of some type it seems like the laws are saying.
 And I have never received such and surely it could not have been applied to any balance being asserted
 as due and owing. Please feel free to clarify any misunderstanding that you feel to exist and to produce
 also with it any accounting and tax disclosures that I may be entitled to regarding the original issue
 discount items and adjustments which might be involved that I should perhaps know about.

   Therefore, I RESPONDED in writing with NOTICE OF ACCEPTANCE AND UNCONDITIONAL
 PROMISE TO PAY AND PERFORM AS AGREED IN THE ORIGINAL INSTRUMENT./CONTRACT AGREEMENT
 CREATING THE LIABILITY UPON PRESENTMENT AND EXHIBITION OF THE ORIGINAL INSTRUMENT WHICH
 CREATED LIABILITY CLAIMED AND UPON WHICH AUTHORITY ASSERTED BY YOU IS PREDICATED UPON
 WHEREIN RIGHTS AND DUTIES ARE SPELLED OUT AND THE PARTIES SIGNED. I want to apprise myself of
 exactly who I am dealing with on all fronts I HAVE NOT HEARD these creditors nor from any of you TO
 DATE, PLEASE MAKE THE NEEDED CHANGES WITH ALL DUE HASTE. And notify the responsible parties of
 the challenge.

 THE NEXT CORRESPONDENCE THAT YOU RECEIVE MAY BE FROM A COURT-

 If you have not done so already, as I asked previously, please send me an excerpt copy of your databases
 information as it pertains to me associated with my name and Social Security Number so that I can see
 exhaustively what is provided as your consumer credit report AND BUSINESS RECORD REPORT
 pertaining to me and that transaction to other creditors and persons as it pertains to the listed debts
 and accounts. Your information both current and old is believed to be inaccurate and incomplete.
 Please identify and highlight for The Undersigned every negative remark currently on file, manner and
  source of verification of the negative items, and what authorization was represented by particular
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                      Page 16 of 48 PageID 20



 creditors providing negative remarks showing their authority to authenticate their authority to
 disseminate or otherwise use - relative to the reporting - The Undersigneds' SSN and DRL information.
 As to collections I back every obligation I have with my full commercial and personal liability, I will
 never default intentionally nor dishonor any bonafide obligation or debt. There is no collateral
 securing the obligations that are being claimed it does not seem. Hence it would be appreciated if the
 credit reporting bureaus give me email notification prior to or concurrent with any reporting
 delinquency or nonpayment as well as regarding those doing soft or hard inquiries and as far as any
 matter which if left unattended or which if unnoticed would tend to negatively impact my credit score
 overall or creditworthiness.



 Very Truly Yours,


  /s/_x   f){,t(Wi)i �                   [L.S./SEAtl

 DARIUS J PALMER
 3017 Mill Creek Way
 Forney, TX 75126
 Attachment(s)
 CC: EVERY CREDITOR REPORTING DISCOVERABLE ADVERSE INFORMATION IN YOUR FILES
     Case 3:18-cv-03146-N-BH Document   1-1INFOR!IIA
                                CIVIL CASE   Filed 11/28/18
                                                     TIO\ SHEETPage 17 of 48 PageID 21

              C\l'Sf   \L'''l) (FOR Cl.ERK C.SE 0\1. >):                                                                        CornT (FOR Ci.ERK [Sf: OSI.>):
                 Sncrn_<'.l,V'f~~lmSmi1hR~~~"''""'Gi""''~~~°'~~;,2                                                                 :,~,r~5,ro;~~,:;~ lo~v.~
 A civil cas.:: infonnation s!-ieet must be compkt~-d :rnd submitted wh.::r. an original petition or app!1cmion is flld to initiate a new civil. fomi!y law, probate, o~ rrrdw1
 health case or when a post-judgmer.t p--!tition for modilkotion or moti0n for enfcrcern.::nt is filed inn family !nw case. 111c information s11ould be the best available at
 thet1meo
      .     f filI mg,                                                                                                                               - -
 1. Contact Information for nerson comnletinl! case lnfonnation sheet:                             ;\ames ofnarties In case:                                                ~ Person Or en~oillnlet;._""'eet Is:
                                                                                                                                                     •• PrA~ f5iin!i
                                                                                                                                                               t:for P~iff/Peti1t!m1cl'i


i$x Q
                                                Email·                                             Pia in ti ff( s). 'P::c"! iti Dner( sl                                  titioner""'10
                                                                                                                                                      ~ I~ Agefzj· _.:.t...,,
    ill/JfU_  :&)__                             ~l'llt2Jh11.i ~---0~UJ.                                                                 foJLLt.c_-1. ~ ..Ot 'J::j- -  N
                                                                                                                                                                              ~-
                                                                                                                                                                                l
                                                                                                                                                                                rn>o
                                                                                                                                                                                   -
 Addrc:ss                                       Telephone:                                                                                         •
                                                                                                                                                                            ""'"- n,,-             .     . ~~o::n
 1.DL111;1LC,M_w~ '112-9'1 I -o10l(                                                                D~f>?r:da:it(s)·Res~ond,::r;t(s)
                                                                                                                                                                            Addiu~I tfS_rties ~hild rg~@'f½casc:
                                                                                                                                                                            CJ           c..::X:. -••          zo
                                                                                                                                                                            ~tod1~n,                           _. :x,
Ci,'S1c,:01
fyfl)_f.ij __ LXLJ ~ J2:.ft.
                                                r:1.:-.

                                                                                        ___
                                                                                                  JM res<;, ve,,___                                   ,.   ... _..   ,_..
                                                                                                                                                                            _c:.
                                                                                                                                                                             ....           ...J
                                                                                                                                                                                                   ~              <c:;_ __

                                                -----·-                          _,,,
                                                                                                 .,,JJJSW'a6(t.L..r.at"1
                                                                                                                     - «1-'t----
                                                                                                                                                                            ~•Custodial-Parer.;
Sign..iture                                     State Bar No
                                                                                                                                                                            Presumed F.ither
,~,Ir-=-                                                                                          --
                                                                                                   f..1:1.i~h ;iJ:J:tio~:1! po~~.,., ~zcm.11; :o !,st J!: pa::i~l

2, Indicate case tvne, or idcntifv the most imnortant i~ue in the case (select ott!y 1):
                                                          CM!                                                                                                                          Fami!rLaw
                                                                                                                                                                                              Post-judgment Actions
              Contract                          Iniun:orDama1Je                                  Real Pronerl'r                              Marrin(le Refationshin                              fnon-Tlile TV-D)
Debl 'Contract                            Ll:\ssault/Bilttery                           UEminent Domain.'                                   !:::!Annulment                                  LJEnforcemen!
     OconsumcrnJTPA                       • Construction                                  Cond.!mmitiort                                    •   D~clcire Marriclge Void                     OModiflcation-Custoc!}
     • Debt/Contract                      •.Ha/practice
                                             Defamation                                 • Partition                                         Divorce                                         O:Vfodification-Othcr
     D Frnud'l\.lisrepresent:itior.
     O0ther Debt/Contrnct.                  OAccouming
                                                                                        • Quiet Tith:                                           OWith Children                                      Title IV-D
                                                                                        Olrespui·s to Try Title                                 O\"n Children                               D Enforcem entfil. Iod ifkation
                                            • Legal                                     O0th,:r Froperty:                                                                                   OPatemitJ
Foreclosure
     • Home Equit:y-Exped!t~d
                                            0Medicnl                                                                           .                                                            • Reciprocals (U[FSA)
     0Dther Forcclos:.m!
                                            O0ther Professi • nill
                                              Liability:
                                                                                                                                                                                            • Support Order
•Olnsuran:e
     Franchise
                                          ~ o r Vehicl<! Accident
                                                                                              Related to Criminal
                                                                                                    Matters                                     Other Familv Law                             Parent-Child Relatioush!n
OLandlor,FTenar:\                         • Premises                                    1,...JExpunction
                                                                                        OJudgmmt Nisi
                                                                                                                                            • Enforce Foreign                               LJAdoption/Adoption \i,ith
O!'-ion-Compet1ti,m                       Product Liabdiry                                                                                    Jud:?ment                                       Tennination
0Partner:ship                               • Asbestos/Silica                           O~on-Disclostire                                    0Hab~as Corpus                                  • Child Protection
OOther Contr:::;;t                          O0th<:r Prodtrct Linbiht:,                  OS ei zure.'F orfri ! un:
                                                                                        •
                                                                                                                                            O\·arr.c Change                                 • Child Suppon
     - ---·---·---- ·····--·-··                List Prod-ict                                Writ ofHabc:is Corpus~
                                                                                             Pre-indictment
                                                                                                                                            OPro:cctive Order
                                                                                                                                            0Re:n,)\ a! Df Disabilities
                                                                                                                                                                                            • Custody or Visitation
                                                                                                                                                                                            OGest.1tionu! Parenting
                                      '   O0ther lnju=: or Damage                   •       Other                 . ------··                  ot· ~linorit:,                                • Grandparent Access
                                      '
                                      '                         ·---··-·                                                                    O0thcr                                          OParentag~.'Paterni~
                                      i                                                                                                         ·--·--··- ·--··                             OTerm:natior. or Parer1t~i
         Emnlovment                                                        OtherCh'il                                                                                                         Right;;
•
                                      I
                                                                                                                                                                                            •
                                      I •O.-\ntitnist'1.)nfoir
  Discrimination
                                                                                                                                                                                              Other Pure:-it~Child
                                           Administrative Appeal                    OLiN)-!T   Discipl1r.c
ORct.alhltion                                                                       OPerpetu~te Tc:stim0n:,
•O\Vorkers'
   Termination                              Competition                             OSecllriti~s/Stock
            Compensatior:               • Code Violations                           OTortious !nt~rfore:-:cc
• Other Emplo:,.mon:·                   • Foreign Judgment                          O0thcr:
                                          Ointellectual Propert:,

               Tax                                                                                          Probate & Mental Health
 UTa,-.; Appraisal                         Proba1e Wi!/s·JnrestaN .4dminislrotion                                               UGuardianship-Adult
 • Ta:-: Delinqueni.:~                       DDepenJer.! Administration                                                         OGuardianship-~1 inor
 O0ther Tax                                  Olndep,:-ndent Administration                                                      O\kntcil Heci!th
                                             O0-ther Esli'.lte Proc.:'edings                                                    O0ther·

3, Indicate nrocedure or remedv, if r"ficable (mtcv select more than I):
 LJAppeal from Municipal or Justice Court                   !::JDeclaratory Judgmen:                               UPrejudgment Remed:,
 OArbitration-relat~                                              •
                                                                Garnishment                                           Protective Order                 •
•
 OArtnchment                                                Olnterpleader
                                                                  •                                                   Receiver                         •
•
    Bill of Re\·kw                                              License                                              sequestration                     •
•
    Certiorari
    Class Action                                                  ••
                                                                Mandamus
                                                                Post-judgment
                                                                                                                                                       •
                                                                                                                     Temporary Restraining 0rder,1njunction
                                                                                                                   0Tumo\·er
4. Jndicate dama<>es sonabt tdo nat select ifli Is a lamllv (aw case):
 •  Less than $100,000, including damages of any kind. penalties. costs. expenses. pre-judgment interest and attorney fees
 •  Less than $100,000 and non-monetar} relief
 •  Over $100, 000 but not more than $200,0t-O
 Dover $200,000 but not more tt,an $1.000,000
 Dover $1,000,000
                                                                                                                                                                                                            Rev    L..t   U
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                                Page 18 of 48 PageID 22




                                               Rhonda Hughey
                                          Kaufman Coun:y District Clerk
                                               I00 \\'est Mulbwy
                                              Kaufman, TX 75142
                                                 972-932-0279

                                                     :-iOTJCE

                                      TO PERSOSS FILl:\'G DOCUMENTS
                                  THAT ARE NOT PREPARED BY AS ATTORSEY

          The Deputy Clerks in this office are not attorneys. therefore are pmhibitcd from giving advice,
   answering legal questions or giving instructions 'IYith rcga:d to divorce or any other Court proceedings.
   \VE CANNOT ansv.-er questions about papers you wish to file nor procedures to obtain a Court decision.

           For the above stated reason, we advise ;'ou to consult an attorney or seek legal counsel if you
   have any questions or are unsure as to what you need to do.

            [fyou pursue a legal action without attorney representation, we will file the documents you
   present to us and collect the filing fee at the time offrling. After review. the Judge may reject the papers
   as filed. Papers declaring an inability to pay court costs may be contcs!cd.

            We do not comply with instructions or information you m.1y btve rt:ad or obtained. \Ve perform
   our clerk duties in accordance \Vith the law ofrlle State of Texas. Dirc~ti\·es in divorce "kits·· are not
   binding on the Clerk and \Ve do not process documen~s in accordance with 2.ny rules or instruction other
   than the go\ eming law and signed Court orders.

            Your papers may be served by the Sheriff's office ora prirntc process server. lfyou use 2. process
   server you must contact one on your O\.rn'. If ;'Qll r-:quest a citation by publication you must make your
   O\\n arrangements with the newspaper and puy them direct!::, for rhe public2tion,

   I HAVE READ A"ID u:s;DERSTAND THE ABO\'E f\FOR\lc\ TIO\. [ L\DERSTAND THAT THE
   DISTRICT CLERK OR DEPUTIES fN THE DISTRICT CLERK'S OFFICE ARE PROHIB[TED FR0:'-1
   A'iSWERfNG QUESTIONS, ADV!Sll\G OR G[\'l'-i:3 LEGAL OPJ:\10\S.




      I:'\TE D 1" A\!E
      /'D   <   ?,,'7_.c 'ict ~
   DATE
           Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                               Page 19 of 48 PageID 23
i
:;
"
'i
I
,,
       PERSONAL CITATION
       THE STATE OF TEXAS
                                                                 CAUSE# 101001-422


!.
;
    d        N.o TICE"TttO THE RESPtOh NthDEN Tk: "Yhou .havedbehen s.ued, Ybou ma y en; p1oykan attornehy,Mlf yodu or youtr attor~ey
      oes no1 1I1e a wn en answer w1       e c1er w o issue t 1s c1tat1on y 1O: 00 o c1oc a,m, o1 1 e on ay nex 1o11 owing
    the
8" you."expiration  of twenty days after you were served this citation and petition, a default judgment may be taken against
 '~
 W TO: Nissan Finance
!        Resident Agent /Reg Agent & Business Owner Personally
j        8900 Freeport Parkway
E         Irving TX 75063



                                                                                                                                        -~




                                                                  Plac1r, Course and Distance from Courthouse


Ij And not executed as to the defendant(s), - - - - - - - - - + - - - - - - - - - - - - - - - - - - -
t     The diligence used in finding said defendant(s) being: _ _ _" " - - - - - - - - - - - - - - - -
j,    and the cause or failure to execute this process is:
      and the information received as to the whereabout_s_o"Of_s_a"id'"d"'""e'"'le_n_d.,.a_n_t______________
 ;;iJ being _____________________
 l     FEES:
, Serving Petition and Copy           $ _ __                            Total         $ _ __

 Ii                                                                       - - - - - - - - - - - ~ Officer
                                                                          - - - - - - - - - - ~ County, Texas
 ~
                                                                          By: _ _ _ _ _ _ _ _ _ _~ Deputy
 ii
 .Jl
'¾                                                                        Affiant
             Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18           Page 20 of 48 PageID 24




        " My name is _ _ _ _ _ _ _ _ _ _ __, my date of birth is _ _ _ _ _ ___, and my address is
l1;
:r,                  (First, Middle, Last)
"!-;
I
"
   (Street, City, Zip)
, r DECLARE UNDER PENALTY oF PERJURY THAT THE        ~oi~G'PtmG
                                                       rs TRUE AND coRRECT.
I~ Executed in ______County, State of _ ___, on the _ _ __;day of
~
l
',,,,
!!
~:


                                                                  Declarant/Authorized Process Server

                                                                  (Id # & expiration of certification)
     Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                Page 21 of 48 PageID 25




                                                  Place, Course and Distance from Courthouse

                                                                                                  ,,
                                                                                                  l'
                                                                                                  ,;,
                                                                                                  :l
The diligence used in finding said defendant(s) being: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __       ~
and the cause or failure to execute this process i s : _ ~ - - - - - - - - - - - - - - - - - -
and the information received as to the whereabouts of said defendant
bein
FEE.~S_:_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                            $, _ __                   Total          $ _ __
Serving Petition and Copy
                                                        - - - - - - - - - - ~ ~ Officer
                                                        - - - - - - - - - ~ County, Texas
                                                        By: _ _ _ _ _ _ _ _ _ _~Deputy

                                                         Affiant
     Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18        Page 22 of 48 PageID 26



            (First, Middle, Last)

(Street, City, Zip)
I DECLARE UNDER PENALTY OF PERJURY THAT THE [Q,~'GJ~lfG IS TRUE AND CORRECT.
Executed in ______County, State of _ __, on the _ _ __:day of



                                                       Declarant/Authorized Process Server

                                                       (Id # & expiration of certification)
1•;:1,~.   i!tl¾!.'il.Mtl~:l.l<--'V&,;1;:,w,,ov,L.1/.""'-"!!1,>; ',9'..,m•.-,W-"''iWP.lW.<i~'A-¼~Y;:,'4'«X~--=m,.,~;m,,,,,-.x,-,::~-h.,'-'!'Y.(.,.~.,:r,;,:,s=,!'•''l~•JPR,,;,;'1,-r,'.,M:>'WJl:,-,'".PY/A!i/,:',J:.i,;,,~,:>,:··r...,.<11-1<''>""-"""'"""ltT%.__,A:;r..:,)"/i</;.;~,l'~;,;1::,01!W½".,:,.:V.,<·•:,-•.,,~,- ,~,z«;>.:;J?.\i~;,,, :l,Jl,,-1


ti PERSONAL CITATION
                           Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                                                                                                                                                                           Page 23 of 48 PageID 27
I     THE STATE OF TEXAS
                                                                                                                                                                            CAUSE# 101001-422

!
i              NOTICE TO THE RESPONDENT: "You have been sued. You may employ an attorney. If you or your attorney
!     does not file a written answer with the clerk who issued this citation by 10:00 o'clock a.m. of the Monday next following
!     the expiration of twenty days after you were served this citation and petition, a default judgment may be taken against
i     you."
! TO: Experian Corp.
j    Attn Resident Agent/Reg Agent and Business Owners Personally
!    POBox 2002
I    Allen TX 75013
 I
'!
 I
i,,
!'




                                                                                                                                                                                                                                                                                                                                           Deputy




                                                                                                                                                                              Place, Course and Distance from Courthouse




      The diligence used in finding said defendant(s) being: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      and the cause or failure to execute this process is:. _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      and the information received as to the whereabouts of said defendant
      being,_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      FEES:
      Serving Petition and Copy        $, _ _ __                    Total         $,_ __
                                                                      - - - - - - - - - - - ~ Officer
                                                                      - - - - - - - - - ~ County, Texas
                                                                      B y . : _ - - - - - - - - - - ~ Deputy

                                                                                                                                                                                                     Affiant
             Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18    Page 24 of 48 PageID 28




*~ (Street, City, Zip)
i l DECLARE UNDER PENALTY OF PERJURY THAT THE (i;i~~@Pffi@ IS TRUE AND CORRECT.
i        Executed in ______County, State of _ __, on the ____day of
G.
%
~
\1
f
f,,                                                        Declarant/Authorized Process Server
~
t
~                                                          (Id # & expiration of certification)
lr.
Th
J,

I~
 ~·
tr~
 Ji
i!
 ~
 i
 I
!
 t
 ~\')
 I
ij

I!
 I
 I
 i,,
  ~
 B
 iI
 g
 f:
  ~
 'I
 !i'.c
   Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                    Page 25 of 48 PageID 29

CITATION-NON RESIDENT NOTICE, Either Court Class 4                        Cause# 101001-422
THE STATE OF TEXAS

         NOTICE TO THE RESPONDENT: "You have been sued. You may employ an attorney. If you or
your attorney do not file a written answer with the clerk who issued this citation by 10:00 o'clock a.m. on
the Monday next following the expiration of twenty days after you were served this citation and petition, a
default judgment may be taken against you."

TO: Equifax
    Attn Resident Agent/Reg Agent and Business Owner Personally
   POBox 740256
   Atlanta GA 30374

Respondent, Greetings:




Attorney for Plaintiff:
Darius J. Palmer,Pro Se
3017 Mill Creek Way
Forney TX 75126
    Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                           Page 26 of 48 PageID 30




                                                                                                                      ,,·,

                                                                                                                      ~

                                                 OFFICER'S RETURN
Came to hand on the _ _ day of _ _ _ _ _ _ _ _ _~ 20__, at _ _ _ _ ___, o'clock                            .m., and
executed i n _ _ _ _ _ _ _ _ _ _                  by delivering to each of the within named defendants in person, a
true copy of this Citation with the date of delivery endorsed thereon, together with the accompanying copy of the
Citation at the following times and places, to-wit:
Name                              Date/Time                Place, Conrse and Distance from Courthouse


And not executed as to the defendant(s),




COMPLETE IF Y




" My name is ______________, my date of birth is - - - - - - ~ and my address is
             (First, Middle, Last)

(Street, City, Zip)
I DECLARE UNDER PENALTY OF PERJURY THAT THE EP~EGJ!/tf1G IS TRUE AND CORRECT.
Executed in ______County, State of _ _~ on the _ _ _ _d.ay of



                                                                          Declarant/Authorized Process Server

                                                                         (Id # & expiration of certification)
'.f''.Wl'l'il,7-/4'll'/H/A!X-~OVLW-"""46=,.,.,,,...:¾l"'-H/-,W,w.'.{JOfV4fri-ti~..W,<,;)<''f','::..,.,~~-"""'l;,7.,,.,My~,,,,(M,],,,,4'~'-,!V.<'<W/o/.4"'/A'Y...l".4li,7..l!W!l:S<.<:f=~.=....<aw,,,r/.,;:ie,__A,.,'_R~}~-~;~=J=',~~~~*~~¼~;,,,·~✓a~~,;, .•.·,i½,:~~~~1.
};                   Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                                                                                                                 Page 27 of 48 PageID 31
fi~l

            CITATION-NON RESIDENT NOTICE, Either Court Class 4                                                                                                                          Cause # 101001-422
            THE STATE OF TEXAS

                     NOTICE TO THE RESPONDENT: "You have been sued. You may employ an attorney. If you or
            your attorney do not file a written answer with the clerk who issued this citation by 10:00 o'clock a.m. on
            the Monday next following the expiration of twenty days after you were served this citation and petition, a
            default judgment may be taken against you."

            TO: Transunion
                Attn Resident Agent/Reg Agent and Business Owner Personally
                POBox 34012
                Chester PA 19022

            Respondent, Greetings:



                                                                                                                                                                                                                                                                           r'




           Attorney for Plaintiff:
           Darius J. Palmer,Pro Se
           3017 Mill Creek Way
           Forney TX 75126
                          Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                                                                                                                                                        Page 28 of 48 PageID 32




                                                                                                                                               OFFICER'S RETURN

              Came to hand on the _ _ day of _ _ _ _ _ _ _ _ __, 20_ _, at _ _ _ _ ___, o'clock __ .m., and
              executed in__________                             by delivering to each of the within named defendants in person, a
              true copy of this Citation with the date of delivery endorsed thereon, together with the accompanying copy of the
              Citation at the following times and places, to-wit:
              Name                                                                                  Date/fime                                                     · Place, Course and Distance from Courthouse


              And not executed as to the defendant(s),




                                                                                                                                                                                                               ,-----:c-' Officer
                                                                                                                                                                                           ~ ~ ~ I # , - ~ --\-;+---' County,                                                                                                                '(
                                                                                                                                                                                                                           H-;c,#.,.,,.~-----' Deputy




                                                                                                                                                                                                                   ______..., and my address is
                                                        (First, Middle, Last)

              (Street, City, Zip)
              I DECLARE UNDER PENAL1Y OF PERJURY THAT THE l)~~J!i~l!iJ~ IS TRUE AND CORRECT.
              Executed in ______County, State of _ __, on the ____day of



                                                                                                                                                                                                                 Deel arant/Authorized Process Server

                                                                                                                                                                                                                 (Id # & expiration of certification)




,,
i~i%:,;,~,7.d/m';W-,W,(,,;Y,i<l',Y,,,,)\/~'/<'l'rA,;,>'a.:,mil'!;;'/,..P,A¥-""Ml'i:<"'M'/4<rml'~¥Mffl""~/.<W.,.,.-r.\<·:-M'<'if"/4~,C~,,~,:~s,~,:,;-.,y;,,,,:,..,,g,,,,;;;,w,py,;,w,'¼~1>ff:.'~~<";w'<.-M<ml1'~-,/.,¥,·,'¾W/.W,lrX,1"•:"1'/Ail'•ODi~:-4').l,,!:"MY,:S1<,WAr~T-'~:-\>J:<Oil','.'-\"V.,~,,-,..-,:.. ,,,,;,•:;i,·,.-,rrs;:,''
   Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                    Page 29 of 48 PageID 33


CITATION-NON RESIDENT NOTICE, Either Court Class 4                        Cause # 101001-422
THE STATE OF TEXAS
                                                                                                              '
         NOTICE TO THE RESPONDENT: "You have been sued. You may employ an attorney. If you or
your attorney do not file a written answer with the clerk who issued this citation by 10:00 o'clock a.m. on
                                                                                                              '
the Monday next following the expiration of twenty days after you were served this citation and petition, a
default judgment may be taken against you."

TO: lnnovis Data Solutions
   Attn Resident Agent/Reg Agent and Business Owner Personally                                                :~
                                                                                                              i
   POBox 1640
   Pittsburgh PA 15230-1640

Respondent, Greetings:
   Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                            Page 30 of 48 PageID 34




                                                 OFFICER'S RETURN

Came to hand on the _ _ day of _ _ _ _ _ _ _ _ _~ 20__, at _ _ _ _ _~ o'clock __.m., and
executed in_-,--,-,-,---,----,-,-,-.,---          by delivering to each of the within named defendants in person, a
true copy of this Citation with the date of delivery endorsed thereon, together with the accompanying copy of the
Citation at the following times and places, to-wit:
Name                              Date/Time                 Place, Course and Distance from Courthouse




                                                                                                                            '
                                                                            ",----',-+-,cclff'"-l!"'\--------=-' Officer
                                                                            #1+--t--f"--\":ct----' County,
                                                                      --",;~+,~""'+,~;\------'                     Deputy
    Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                    Page 31 of 48 PageID 35

CITATION-NON RESIDENT NOTICE, Either Court Class 4                        Cause# 101001-422
THE STATE OF TEXAS

         NOTICE TO THE RESPONDENT: "You have been sued. You may employ an attorney. If you or
your attorney do not file a written answer with the clerk who issued this citation by 10:00 o'clock a.m. on
the Monday next following the expiration of twenty days after you were served this citation and petition, a
default judgment may be taken against you."

TO: Transunion
    Atty for Trans union
    POBox 34012
   Chester PA 19022

Respondent, Greetings:




                                                                                                              ,/~
                                                                                                              .,'
                                                                                                              f




Attorney for Plaintiff:
Darius J. Palmer, Pro Se
3017 Mill Creek Way
Forney TX 75126
    Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                           Page 32 of 48 PageID 36




                                                 OFFICER'S RETURN

Came to hand on the _ _ day of _ _ _ _ _ _ _ _ _~ 20__, a t - - - - - ~ o'clock __.m., and
executed in__________                             by delivering to each of the within named defendants in person, a
true copy of this Citation with the date of delivery endorsed thereon, together with the accompanying copy of the
Citation at the following times and places, to-wit:
Name                              Date/Time                 Place, Course and Distance from Courthouse


And not executed as to the defendant(s),




                                                                                      ~ - - ' County,
                                                                               e+~!l"-\im,,\---------' Deputy


                                                                                             OR CLERK OF THE




                (First, Middle, Last)

(Street, City, Zip)
I DECLARE UNDER PENALTY OF PERJURY THAT THE ~i!'[!~g'.lilG IS TRUE AND CORRECT.
Executed in ______County, State of _ __, on the _ _ _ _.day of



                                                                          Deel arant/Authorized Process Server

                                                                          (Id # & expiration of certification)
                                                                                Filed: 11/19/2018 7:26 AM
                                                                                Rhonda Hughey,
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                     Page   33District
                                                                                   of 48Clerk
                                                                                           PageID 37
                                                                                Kaufman County, Texas
                                                                                Susan Cook Mendoza


                                        CAUSE NO.101001-422

DARIUS PALMER,                                        § IN THE DISTRICT COURT
                                                      §
Plaintiff,                                            §
                                                      §
v.                                                    §   422ND JUDICIAL DISTRICT COURT
                                                      §
NISSAN FINANCE, ET AL,
                                                      §
Defendant.                                            §
                                                      §
                                                      § KAUFMAN COUNTY, TEXAS

       DEFENDANTS' ORIGINAL ANSWER TO PLAINTIFF'S COMPLAINT FOR
         INJUNCTIVE, DECLARATORY, AND OTHER WARRANTED RELIEF

           COMES NOW, Defendants Nissan Finance and NMAC (collectively "Defendant") in the

above entitled and numbered case and files this its Original Answer to Plaintiffs cOMPLAINT

for Injunctive, Declaratory, and other Warranted Relief (the "Petition") and would respectfully

show the Court the following:


                                              General Denial

           1.    Defendants generally deny each of the allegations m Plaintiff's Petition and

demands strict proof thereof.

                                          Affirmative Defenses

           2.    Plaintiff fails to state a claim against Defendant upon which relief may be granted.

           For the reasons stated above, Defendants Nissan Finance and NMAC request Plaintiff

takes nothing by his Petition, and for such other and further relief for which it may be entitled.




689869.1
DEFENDANTS' ORIGINAL ANSWER TO PLAINTIFF' COMPLAINT                                  PAGE I
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                           Page 34 of 48 PageID 38


                                                         Respectfully submitted,

                                                         McGLINCHEY STAFFORD

                                                      By: Isl Aimee G. Szygenda
                                                         R. DWAYNE DANNER
                                                         State Bar No. 00792443
                                                         AIMEE G. SZYGENDA
                                                         State Bar No. 24027054
                                                         Three Energy Square
                                                         6688 North Central Expressway, Suite 400
                                                         Dallas, Texas 75206
                                                         Telephone: (214) 445-2445
                                                         Facsimile: (214) 445-2450
                                                         ddanner@mcglinchey.com
                                                         aszygenda@mcglinchey.com


                                                         ATTORNEYS FOR DEFENDANT NISSAN
                                                         11fOTOR ACCEPTANCE CORPORATION


                                     CERTIFICATE OF SERVICE

       I hereby certify that on November 19, 2018, a true and correct copy of the foregoing
pleading has been served on all parties via TXCourts.gov e-serve or certified mail, return receipt
requested as indicated below:

                  Via First Class Mail and CMRRR 9414 7266 9904 2022 7514 53

                                              Darius Palmer
                                           39515 Foreman Road
                                            Polson, MT 59860

                                                      Isl Aimee G. Szygenda
                                                      AIMEE G. SZYGENDA




689869.I
DEFENDANTS; ORIGINAL ANSWER TO PLAINTIFF' COMPLAINT                                     PAGE2
                                                                                Filed: 11/19/201812:00AM
                                                                                Rhonda Hughey,
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                     Page   35  of 48Clerk
                                                                                District   PageID 39
                                                                                Kaufman County, Texas
                                                                                 Susan Cook Mendoza

                                     CAUSE NO. 101001-422

 DARIUS J. PALMER,                                 § IN THE DISTRICT COURT
      Plaintiff,                                   §
 V.                                                §
                                                   § 422ND JUDICIAL DISTRICT
 INNOVIS DATA SOLUTIONS, INC., eta/.               §
      Defendants.                                  § KAUFMAN COUNTY, TEXAS


               DEFENDANT INNOVIS DATA SOLUTIONS, INC.'S
      MOTION TO DISMISS, SPECIAL EXCEPTIONS, AND ORIGINAL ANSWER

        In response to Plaintiffs Complaint, Defendant Innovis Data Solutions, Inc. ("Innovis")

files this Motion to Dismiss, Special Exceptions, and Original Answer, stating as follows:

                                        I.      SUMMARY

        This Honorable Court should dismiss or abate Plaintiffs claims against Innovis because:

        1.      The Complaint's central claim against Innovis - that lnnovis reported that Plaintiff

owed money to Nissan without sending Plaintiff a copy of the loan agreement - "has no basis in

law" and should therefore be dismissed pursuant to Texas Rule of Civil Procedure 91a.l.

       2.      The Complaint does not allege that Innovis owed Plaintiff a duty under common

law or statutory law, nor does it allege that Innovis violated any such duty. To the contrary, the

Complaint alleges only that one or more "Defendant(s)" have allegedly violated the "COMMON

LAW ... FAIR CREDIT REPORTING ACT AS IMPLEMENTED AS STATE LAW AND

CONSUMER PROTECTIONS, STATE FAIR DEBT COLLECTION LAW, AND CONSUMER

PROTECTION LAWS." Complaint at 'ii A(i); see also id. at 'i[ 21 (making a similar allegation).

The Complaint thus fails "to give fair notice of the claim involved" and fails to identify the size of

its claim for money damages. Tex. R. Civ. P. 47(a); 47(c). Innovis therefore raises a special

exception to these insufficiencies pursuant to Texas Rule of Civil Procedure. 91.



DEFENDANT !NNOVIS DATA SOLUTIONS, !NC.'S MOTION TO DISMISS,
SPECIAL EXCEPTIONS AND ORIGINAL ANSWER                                                        PAGE I
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                     Page 36 of 48 PageID 40




                                 II.    STANDARD OF REVIEW

        Texas follows a fair-notice pleading standard; the opposing party must be able to ascertain

the nature and basic issues of the controversy and what testimony will be relevant from the

pleading. Horizon/CMS Healthcare Corp. v. Auld, 34 S.W.3d 887, 896 (Tex. 2000).

        The purpose of fair-notice pleading is to provide a defendant with sufficient information to

prepare a defense. Id. at 897.

        Courts will liberally construe prose pleadings. Washington v. Bank of N.Y., 362 S.W.3d

853, 854 (Tex. App.-Dallas 2012, no pet.). However, prose litigants,just like licensed attorneys,

must comply with applicable laws and rules of procedure. Mansfield State Bank v. Cohn, 573

S.W.2d 181, 184-85 (Tex. 1978).

        A defendant may challenge the sufficiency of a plaintiffs pleading through special

exceptions. Friesenhahn v. Ryan, 960 S.W.2d 656,658 (Tex. 1998).

        A special exception is appropriate if"the pleadings are not clear or sufficiently specific or

fail to plead a cause of action." Baylor Univ. v. Sonnichsen, 221 S.W.3d 632, 635 (Tex. 2007);

see Tex. R. Civ. P. 91.

        The special exceptions must identify the particular pleadings excepted to and any defects

or insufficiency so the plaintiff, if possible, can correct them by amendment. Horizon/CMS

Healthcare Corp., 34 S.W.3d at 897; Tex. R. Civ. P. 91.

       If requested by special exception, a trial court also may require a plaintiff to amend its

petition to specify the maximum amount of damages claimed. Ford v. Performance Aircrqft

Servs., Inc., 178 S.W.3d 330,335 (Tex. App.-Fort Worth 2005, pet. denied); Tex. R. Civ. P. 47.




DEFENDANT INNOVIS DATA SOLUTIONS, INC. 'S MOTION TO DISMISS,
SPECIAL EXCEPTIONS AND ORIGINAL ANSWER                                                        PAGE 2
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                        Page 37 of 48 PageID 41




         III.    PLAINTIFF'S CLAIMS SHOULD BE DISMISSED PER RULE 91a.

         Plaintiffs claims against Innovis should be dismissed under Texas Rule of Civil Procedure

 91a.l because they have no basis in law. Plaintiffs central claim against Innovis appears to be

 that

         a)      Plaintiff allegedly sent Innovis a letter on October 12, 2018, which alleged that

 creditors were collecting, and lnnovis was reporting, debts - including a loan for a Nissan Sentra

 automobile - that "had been securitized" without Plaintiffs consent, and that the law required

 Innovis to stop collecting or reporting these debts until it gave Plaintiff "PRESENTMENT AND

 EXHIBITION OF THE ORIGINAL INSTRUMENT WHICH CREATED LIABILITY"

 (Complaint at Exhibit A; see also id. at ,r,r 11, 15);

         b)      Innovis allegedly did not respond to that letter (Id. at ,r 13); and

        c)       Innovis allegedly must acknowledge that Plaintiff own a Nissan Sentra and other

 property free and clear of all liens and encumbrances on title. Id. at ,r 18.

        This claim lacks a legal basis, for the reasons that follow.

        A.       Plaintiff does not claim that Innovis reported anything inaccurately.

        The Complaint alleges that Innovis received information from creditors including Nissan

 and reported that information to third parties, which has allegedly "negatively impacted" Plaintiff.

 Complaint at ,r,r A(iii)-A(iv).

        These allegations fail to state a claim for which relief can be granted. To state a claim

 under the consumer reporting laws, "a plaintiff must demonstrate that his or her credit report sports

 an actual inaccuracy." DeAndrade v. Trans Union LLC, 523 F.3d 61, 66 (1st Cir. 2008); see also

 Carvalho v. Equifax Info. Services, LLC, 629 F.3d 876, 890 (9th Cir. 2010) (affirming defense


 DEFENDANT INNOVIS DATA SOLUTIONS, !NC.'S MOTION TO DISMISS,
 SPECIAL EXCEPTIONS AND ORIGINAL ANSWER                                                        PAGE 3
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                     Page 38 of 48 PageID 42



judgment on claims under the California CCRAA because "plaintiff filing suit ... must make a

primafacie showing of inaccurate reporting"). Plaintiff has failed to meet this burden.

        Plaintiffs Complaint does not allege that lnnovis reported inaccurate information to a third

party. Indeed, the Complaint fails to identify the information that Innovis allegedly reported, the

third party to whom Innovis allegedly reported it, and why the information was allegedly

inaccurate. Therefore, the Complaint fails to state a claim against Innovis.

        B.      Innovis is not required to adopt Plaintiffs legal theory.

        The Complaint alleges that if Nissan lent money to Plaintiff (to enable Plaintiff to buy a

Nissan Sentra) and then securitized the loan without Plaintiffs knowledge or consent, then

Plaintiff no longer has a legal obligation to repay the loan, and Innovis should report that Plaintiff

owes nothing to Nissan. Complaintatir,r 11, 15, 18.

        The First Circuit Court of Appeal considered and resolved a similar claim in DeAndrade.

In that case, the Plaintiff admitted that they borrowed money to purchase windows, but they

claimed that they did not owe the money because the signatures on some loan documents were

forged, and because they had not ratified the loan. The First Circuit stated that:

        Here, there is no dispute that DeAndrade received windows financed by a mortgage
        on his home; what DeAndrade is attacking is the mortgage's validity. Whether the
        mortgage is valid turns on questions that can only be resolved by a court of law,
        such as whether DeAndrade ratified the loan. This is not a factual inaccuracy that
        could have been uncovered by a reasonable reinvestigation, but rather a legal issue
        that a credit agency such as Trans Union is neither qualified nor obligated to resolve
        under the [consumer reporting laws].

DeAndrade, 523 F.3d at 68 (granting defense judgment); see also Carvalho, 629 F.3d at 891-892

 (affirming defense judgment because "[C]redit reporting agencies are not tribunals" and

"reinvestigation claims are not the proper vehicle for collaterally attacking the legal validity of

 consumer debts").


 DEFENDANT !NNOVIS DATA SOLUTIONS, !NC.'S MOTION TO DISMISS,
 SPECIAL EXCEPTIONS AND ORIGINAL ANSWER                                                          PAGE 4
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                      Page 39 of 48 PageID 43




        Likewise, Plaintiff acknowledges having borrowed money to buy a Nissan Sentra.

Complaint at Exhibit A ("Regarding the above companies REPORTING ON MY CREDIT

(Nissan Finance) I say to you and them that ... I unconditionally promise to settle this matter and

pay or accept whatever you may present as an original from the Originator of and holder of the

actual agreement (promise and note) that I tendered").

        However, Plaintiff now claims not to owe the money, because Nissan may have securitized

the loan without prior consent. Complaint at      ~~   11, 15, 18. Whatever the merits of that claim,

under DeAndrade, it raises "a legal issue that [Innovis] is neither qualified nor obligated to

resolve." Plaintiffs claims to the contrary should be dismissed.

        C.      Innovis had no duty to provide original loan documents to Plaintiff.

        Plaintiff claims that Innovis should be precluded from reporting that Plaintiff owes money

to Nissan, because nobody has provided Plaintiff with an original copy of the Nissan loan.

        This is not a common claim, but one federal district court considered it and found that it

lacks merit. Butler v. Midland Funding, No. 3:17-cv-422, 2018 U.S. Dist. LEXIS 102289 (N.D.

Fla. May 17, 2018) (recommending that claim be dismissed); aff'd, 2018 U.S. Dist. LEXIS 101412

(N.D. Fla. June 18, 2018).

        In Butler, a pro se plaintiff sued creditors and consumer reporting agencies, claiming that

they violated the FCRA because, when he '"consistently asked' the defendants 'for the original

documentation with an original wet signature along with the accounting history showing when the

 account was first opened and the date of last payment made,"' his requests went '"unnoticed

 without any answer and then to be told that the accounts have been verified without proof."' 2018

 U.S. Dist. LEXIS 102289, at *2.


 DEFENDANT INNOVIS DATA SOLUTIONS, INC. 'S MOTION TO DISMISS,
 SPECIAL EXCEPTIONS AND ORIGINAL ANSWER                                                        PAGE 5
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                     Page 40 of 48 PageID 44



        The Butler court dismissed the plaintiffs claim because: a) the plaintiff had not established

that the consumer reporting agencies were reporting inaccurate information; and b) the FCRA does

not require consumer reporting agencies to provide consumers with original loan documents. Id.

at **10-11.

        Because Plaintiff appears to be making the same claims that the Butler court deemed to be

without merit, this Court should dismiss Plaintiffs claims against lnnovis.

                        IV.     SPECIAL EXCEPTIONS PER RULE 91.

        If this Court does not dismiss Plaintiffs claim against lnnovis under Tex. R. Civ. P. 91a,

then Innovis hereby raises special exceptions to Plaintiffs Complaint under Tex. R. Civ. P. 91.

         Plaintiffs Complaint does not allege that Innovis committed a specific act or series of acts

that breached a legal duty that Innovis owed to Plaintiff. Rather, the Complaint alleges that Innovis

and the other Defendants "acted in concert to circumvent the intent of the laws cited herein without

violating the wording of the law." Complaint at 123.

         The Complaint does not allege that Innovis violated a specific legal duty that Innovis owed

 to Plaintiff. To the contrary, the Complaint alleges that lnnovis acted "without violating" the law.

         If the Court does not dismiss Plaintiffs claims against lnnovis, the Court should take

 special exception to Plaintiffs Complaint and require Plaintiff to amend the Complaint to cure the

 defects in it by:

         •       Specifically pleading which actions lnnovis allegedly performed or failed to

 perform, which legal duties those actions or omissions allegedly breached, which principles and/or

 statutes of civil law support those legal duties, and why Innovis' s alleged breaches of those duties

 caused Plaintiff harm; and




 DEFENDANT INNOVIS DATA SOLUTIONS, INC. 'S MOTION TO DISMISS,
 SPECIAL EXCEPTIONS AND ORIGINAL ANSWER                                                        PAGE 6
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                      Page 41 of 48 PageID 45



         •     Expressly stating a demand for money damages that complies with Tex. R. Civ. P.

47(c).

                            V.      ANSWER- GENERAL DENIAL

         Subject to its Motion to Dismiss and Special Exceptions, and pursuant to Texas Rule of

Civil Procedure 92, lnnovis generally denies each and every allegation in Plaintiffs Original

Petition and demands strict proof thereof. As authorized by the Texas Rules of Civil Procedure,

Innovis reserves the right to amend this pleading before trial of this cause on the merits.

                                          VI.   DEFENSES

         I.    Innovis pleads affirmatively that the sole and proximate cause of the injuries and

damages alleged in the Petition were the action, non-action, or negligence of third parties other

than Innovis for whose action, non-action, or negligence Innovis is in no way responsible or liable.

Innovis had no control or right to control over such third-parties. Plaintiff is therefore not entitled

to recover from Innovis in this action.

         2.    Innovis pleads affirmatively that the sole and proximate cause of the injuries and

damages alleged in the Petition were the combination of actions, non-actions, or negligence of

third parties other than Innovis for whose actions, non-actions, or negligence Innovis is in no way

responsible or liable. Innovis had no control or right to control over such third-parties. Plaintiff is

therefore not entitled to recover from Innovis in this action.

         3.     Jnnovis pleads affirmatively that any damages alleged by Plaintiff were caused by

or contributed to by Plaintiffs own acts and/or omissions or the actions of person(s) or entities

other than Innovis. Innovis asserts the defense of proportionate and/or comparative responsibility.




DEFENDANT lNNOVIS DATA SOLUTIONS, !NC.'S MOTION TO DISMISS,
SPECIAL EXCEPTIONS AND 0RJGINAL ANSWER                                                          PAGE 7
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                      Page 42 of 48 PageID 46



        4.      Plaintiff may have waived and/or released any right to sue Innovis in the course of

agreeing that one or more third parties had the right to obtain information from Innovis about

Plaintiff.

        5.      Innovis pleads that it has at all times complied with duties imposed by the Fair

Credit Reporting Act and all other relevant and applicable law.

        6.      lnnovis's conduct toward Plaintiff was at no time unlawful, wrongful, or harmful.

        7.      At all times relevant to this suit, Innovis acted in good faith and in compliance with

all applicable laws.

         8.     Innovis further asserts that the injuries and damages alleged in the Petition were

caused by an intervening, superseding action for which Innovis is in no way liable. Plaintiff is

therefore not entitled to recover from Innovis in this action.

         9.     Plaintiffs claims are barred as a whole or in part because none of the alleged acts

or omissions of Innovis were the proximate cause of the injuries and damages allegedly sustained

by Plaintiff.

         10.    Pleading further, in the alternative, and as affirmative defenses, Defendant further

asserts that Plaintiffs claims are barred by the doctrines of estoppels, collateral estoppels, !aches,

election of remedies, unconscionability, contrariness to public policy, failure to exhaust remedies,

at-will employment, statutory compliance, unclean hands and/or justification.

         11.    Any and all claims asserted by Plaintiff under Texas law are pre-empted by the

Fair Credit Reporting Act, 15 U.S.C. §§ 168lh(e), 168lt.

         12.    Pleading further, in the alternative, and as an affirmative defense, Defendant would

show that Plaintiff failed to mitigate Plaintiffs damages.

         13.    Plaintiff has failed to plead damages with specificity as required by law.


DEFENDANT INNOVIS DATA SOLUTIONS, INC. 'S MOTION TO DISMISS,
SPECIAL EXCEPTIONS AND ORIGINAL ANSWER                                                         PAGE 8
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                      Page 43 of 48 PageID 47



       14.       Plaintiff has not pied claims against Innovis to which relief can be granted.

       15.       Plaintiffs claims are barred as a whole or in part by the applicable statutory

ceiling(s) on recoverable damages, including but not limited to those found in Chapter 41 of the

Texas Civil Practices & Remedies Code.

       16.       Innovis denies any liability for punitive or exemplary damages. In any event,

Plaintiffs claims for exemplary damages are expressly limited by Chapter 41 of the Texas Civil

Practice & Remedies Code, including but not limited to Section 41.008 of the Texas Civil Practice

& Remedies Code.

       17.       Innovis further alleges that exemplary or punitive damages are not proper in this

case for the following reasons:

       a.        They violate the excessive fines clause of the United States Constitution;

       b.        They violate the equal protection clauses of the United States and Texas

Constitutions;

       c.        They violate the due process clauses of the United States and Texas Constitutions;

and

       d.        They amount to a criminal sanction and therefore, the burden of proof of "a

preponderance of the evidence" is improper.

       18.       Innovis reserves any and all rights that it has, under the due process clause of the

United States Constitution, to challenge the quantum of and award of any punitive damages that

may be sought or imposed against it.

       19.       Innovis reserves its right to allege and raise such other and further affirmative

defenses as may become evident during discovery in this matter.




DEFENDANT lNNOVIS DATA SOLUTIONS, !NC.'S MOTION TO DISMISS,
SPECIAL EXCEPTIONS AND ORIGINAL ANSWER                                                           PAGE 9
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                    Page 44 of 48 PageID 48



       WHEREFORE,           PREMISES         CONSIDERED,         Defendant     INNOVIS      DATA

SOLUTIONS, INC. prays that the Plaintiff take nothing by this suit, that Defendant go hence with

its costs without delay, and for such other and further relief, both general and special, at law and

in equity, to which Defendant may show itself justly entitled.

                                           Respectfully submitted,




                                           Bryan D. Pollard
                                           State Bar No. 00795592
                                           FISHERBROYLES, LLP
                                           Highland Park Place
                                           4514 Cole Avenue, Suite 600
                                           Dallas, Texas 75205
                                           E-Mail: bryan.pollard@fisherbroyles.com
                                           Telephone: (214) 984-7153
                                           Facsimile: (214) 279-7192

                                           ATTORNEY FOR DEFENDANT INNOVlS DATA
                                           SOLUTIONS, INC.

                                  CERTIFICATE OF SERVICE

         I hereby certify that, on November 18, 20 I 8, a true and correct copy of this document was
served in accordance with the Texas Rules of Civil Procedure.




                                           Bryan D. Pollard




DEFENDANT lNNOVIS DATA SOLUTIONS, INC. 'S MOTION TO DISMISS,
SPECIAL EXCEPTIONS AND ORIGINAL ANSWER                                                       PAGE 10
                                                                                Filed: 11/19/2018 2:37 PM
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                     Page 45Rhonda
                                                                                 of 48    PageID 49
                                                                                      Hughey,
                                                                                District Clerk
                                                                                Kaufman County, Texas
                                                                                Michelle Lopez
                                      CASE NO. 101001-422


 DARIUS J. PALMER,                               §
                                                 §
         Plaintiff,                              §
                                                 §
                                                 §
         V.                                      §                IN THE DISTRICT COURT OF
                                                 §
 NISSAN FINANCE, NMAC, EXPERIAN                                   KAUFMAN COUNTY, TEXAS
                                                 §
 CORP., EQUIFAX, TRANSUN!ON,                     §                  422ND JUDICIAL DISTRICT
 INNOVIS DATA SOLUTIONS,                         §
 ANONYMOUS ATTORNEY I,                           §
 ANONYMOUS BUSINESSES                            §
 CLAIMING TO BE CREDITORS,                       §
                                                 §
         Defendants.                             §
                                                 §



     EXPERIAN INFORMATION SOLUTIONS, INC.'S ORIGINAL ANSWER AND
                      AFFIRMATIVE DEFENSES

        Defendant Experian Information Solutions, Inc., ("Experian"), erroneously sued as

"Experian Corp.," by and through its undersigned counsel, and answers Plaintiff Darius J.

Palmer's Petition at follows:

                                          General Denial

        Experian asserts a general denial of all matters pled by Plaintiff in this case. See TEX. R.

CIV. P. 92. Experian demands that Plaintiff be required to prove each and every matter he has pied

 in this case as required by the Constitution and laws of the State of Texas.

                                       Affirmative Defenses

        1.      The Complaint herein, and each cause of action thereof, fails to set forth facts

sufficient to state a claim upon which relief may be granted against Experian and further fails to
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                       Page 46 of 48 PageID 50



state facts sufficient to entitle Plaintiff to the relief sought, or to any other relief whatsoever from

Experian.

        2.      All claims against Experian are barred because all information Experian

communicated to any third person regarding Plaintiff was true.

        3.      Experian is informed and believes and thereon alleges that any purported damages

allegedly suffered by Plaintiff are the results of the acts or omissions of third persons over whom

Experian had neither control nor responsibility.

        4.      Plaintiff has failed to mitigate his damages.

        5.      Experian is informed and believes and thereon alleges that any alleged damages

sustained by Plaintiff were, at least in part, caused by the actions of Plaintiff himself and/or third

parties and resulted from Plaintiffs or third parties' own negligence which equaled or exceeded

any alleged negligence or wrongdoing by Experian.

        6.      Any damages which Plaintiff may have suffered, which Experian continues to deny,

 were the direct and proximate result of the conduct of Plaintiff. Therefore, Plaintiff is estopped

 and barred from recovery of any damages.

        7.      Experian is informed and believes and thereon alleges that if Plaintiff sustained any

 of the injuries alleged in the Complaint, there was an intervening, superseding cause and/or causes

 leading to such alleged injuries and, as such, any action on the part of Experian was not a proximate

 cause of the alleged injuries.

        8.      Any and all state and common law claims Plaintiff brings against Experian are

 preempted by the federal Fair Credit Reporting Act.

        9.      Experian alleges that it at all times followed reasonable procedures to assure the

 maximum possible accuracy of the credit information pertaining to Plaintiff.




                                                    2
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                      Page 47 of 48 PageID 51



       10.    The Petition, and each claim for relief therein that seeks equitable relief, is barred

by the doctrine of unclean hands.

       1 I.   Experian reserves the right to assert additional affirmative defenses as such time

and to such extent as warranted by discovery and the factual developments in this case.

                                              Prayer

       For these reasons, Defendant Experian Information Solutions, Inc. prays as follows:

       (1)     That Plaintiff take nothing by virtue of the Petition herein and that this action be

               dismissed in its entirety;

       (2)     For costs of suit and attorneys' fees herein incurred; and

       (3)     For such other and further relief as the Court may deem just and proper.



November 19, 2018                                     Respectfully submitted,



                                                      Isl Rebecca Wernicke Anthony
                                                      Rebecca Wernicke Anthony
                                                      Texas State Bar No. 24093345
                                                      JONES DAY
                                                      2727 North Harwood Street
                                                      Dallas, Texas 75201-1515
                                                      Telephone: (214) 969-4886
                                                      Facsimile: (214) 969-5100

                                                      ATTORNEY FOR DEFENDANT,
                                                      EXPERIAN INFORMATION SOLUTIONS,
                                                      INC.




                                                  3
Case 3:18-cv-03146-N-BH Document 1-1 Filed 11/28/18                 Page 48 of 48 PageID 52




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument was served in
accordance with the Texas Rules of Civil Procedure on November 19, 2018, including Plaintiff,
who was served as follows:

First Class Mail, Return Receipt Requested
Darius J. Palmer
3017 Mill Creek Way
Forney, Texas 75126




                                                    Isl Rebecca Wernicke Anthony
                                                    Rebecca Wernicke Anthony




                                                4
